Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on March 07, 2022 in response to the Office Action of December 24, 2021 is acknowledged and has been entered. Claims 1, 3, 5-6, 8-10, 13, 15-16, 18-20 have been amended. Claim 2 has been cancelled. Claims 1 and 3-20 are pending and under examination in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The claim objections to claims 1, 3, 6 and 9-10  are now withdrawn in view of the amendments.
The claim rejections to claims 1, 3-5 and 7-9 under 35 U.S.C. 112(b) are now withdrawn in view of the amendments.
The claim rejections to claims 6 and 10-20, under 35 U.S.C. 112(b) remain due to lack of amendments.
Response to Arguments
Applicant's arguments filed March 07, 2022 have been fully considered but they are not persuasive.
Applicant states that “Kandula teaches an agent that is an integral part of an operating system running on a virtual machine … Logically, this limits the agent of Kandula to only information to which the operating system. This includes information such as how much memory, processor usage, and network usage is being used by either the virtual machine or an application. The resident agent of Kandula has no knowledge of what a search engine generates. The resident agent does not have knowledge of log file data, trace data, synthetics data, security data, event log data that can be generated by a search engine … While Kandula teaches the collection of metrics, log file data, trace data, synthetics data, security data, event log data, audit data, or serverless shipper data are not metrics as taken by the context of the Kandula application for metrics. These are not data that the OS would know about because they are specific to a search engine (Reply, pp. 10-11).”
	Examiner respectfully disagrees. First, the log file data, trace data, synthetics data, security data, or event log data are not generated by a search engine. The instant Specification discloses the log file data, trace data, synthetics data, security data, or event log data are collected by the data shipper agents or software agents (instant Specification, para. [0020]) and the various types of data are utilized by the search engine (instant Specification, para. [0017], [0019], [0024] and [0032]).
	Second, Kandula discloses that the Application Monitoring Ecosystem as a Server/Service (AMEaaS) includes a metric injection service and a query service that perform the same functionalities as a search engine does. The metric injection service consumes the monitoring agent collected metrics in a specified format and stores the formatted metrics into a persistent storage. The query service provides a mechanism to perform various query operations on the metric data using a user interface (Kandula, para. [0034]). Therefore, the metric data collected by the monitoring agents in Kandula is associated with search engines.      
	Third, Kandula discloses that an application metric metadata service in AMEaaS “stores the metric details for each application, such as the default collection interval, the type of metric, default threshold for the metric, and alert configuration information” and an alerting engine “generates alerts if a metric crosses a threshold for that metric” (Kandula, para. [0034]). Therefore, the metric data stored by the metric injection service in Kandula may be periodically collected metric data (as log file data based on the collection interval), or the metric data being utilized to generate alerts (as security data or event log data based on the threshold for the metric).   
	Therefore, the monitoring agent collected metric data in Kandula teaches the search engine associated data and the various data types of the search engine associated data.
The arguments in regard to the dependent claims (Reply, pp. 11-12) are based on the same as for the independent claims, therefore examiner respectfully refers to the explanation in regard to the independent claims in consideration of the dependent claims.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “at least one of the at least one software application services” in line 11. It is not clear to the examiner whether the limitation “at least one of the at least one software application services” recited in line 11 refers to the limitation “at least one of at least one software application services” recited in line 3. For examination purpose, the limitation “at least one of the at least one software application services” recited in line 11 will read as “the at least one of the at least one software application services.”
Claim 13 recites “search engine associated data” in line 13. It is not clear to the examiner whether the limitation recited in line 13 refers to the limitation “search engine associated data” recited in line 4. For examination purpose, the limitation “search engine associated data” recited in line 13 will read as “the search engine associated data.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “at least one data shipper agent” in line 1. This limitation renders the scope of the claim indefinite. It is not clear if “at least one data shipper agent” in line 1 refers to the limitation “at least one data shipper agent” recited in line 2 of claim 5 upon which claim 6 depends. For examination purpose, “at least one data shipper agent” will read as “the at least one data shipper agent.”
Claim 6 recites the limitation “software application” in line 6. This limitation renders the scope of the claim indefinite. It is not clear to the examiner whether the limitation “software application” refers to a previous claimed limitation or an independent new limitation.
Claim 10 recites the limitation “the software agent agents” in lines 16. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the limitation “the software agent agents” will read as “the software agents.”
Claim 13 recites the limitation “the at least one of at least one software agents” in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the at least one of at least one software agents” will read as “the at least one of the at least one software application services.”
Claim 13 recites the limitation “the edge node” in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the edge node” will read as “the at least one edge node.”
Claim 13 recites the limitation “the at least one software application service” in line 13. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the at least one software application service” will read as “the at least one of the at least one software application services.”
Claim 13 recites the limitation “the data” in line 15. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the data” will read as “the search engine associated data.”
Claim 17 recites the limitation “at least one of the at least one software agents” in line 1. This limitation renders the scope of the claim indefinite. It is not clear if the limitation “at least one of the at least one software agents” refers to the limitation “at least one of at least one software application services” recited in line 3 of claim 13 upon which claim 17 depends. For examination purpose, “at least one of the at least one software agents” will read as “the at least one of the at least one software application services.”
Claim 17 recites the limitation “the edge node” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the edge node” will read as “the at least one edge node.”
Claim 18 recites the limitation “a common schema” in line 2. This limitation renders the scope of the claim indefinite. It is not clear if the limitation “a common schema” refers to the limitation “a common schema” recited in line 2 of claim 17 upon which claim 18 depends. For examination purpose, “a common schema” will read as “the common schema.”
Claim 20 recites the limitation “each of the at least one data shipper agents” in line 3. This limitation renders the scope of the claim indefinite. It is not clear to the examiner which limitation “each of the at least one data shipper agents” refers to. For examination purpose, “each of the at least one data shipper agents” will read as “each of the at least one data shipper agent.”
The dependent claims of the above rejected claims are rejected due to their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi.
In regard to claim 1, Kandula teaches a system (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), comprising:
	an at least one edge node (e.g. a virtual machine – para. [0022], [0023]) configured with at least one software application service (e.g. a monitoring agent – para. [0022]) to collect search engine associated data (e.g. the collected metrics being used by a query service – para. [0034]) and transmit from the at least one edge node (e.g. the monitoring agent being configured to collect metrics of virtual machines and applications and send metrics to AMEaaS, the metrics being used by a query service; FIG. 1; FIG. 3; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer” – para. [0023]; “… the AMEaaS can provide the core module of the monitoring agents when the monitoring agents are initially installed and registered with the AMEaaS … The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]; “… The metric injection service 318 consumes the collected metrics in a specified format and stores the formatted metrics into a persistent storage. The query service 320 provides a mechanism to perform various query operations on the metric data using a user interface …” – para. [0034]); and 
	a single agent software application (e.g. AMEaaS – para. [0022]) installed on an central management server configured … to configure and manage the at least one software application service on the at least one edge node (FIG. 1; FIG. 3; FIG. 4; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]), and configured to receive the collected data from the at least one edge node (“… The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use ...” – para. [0025]), wherein the collected search engine associated data is one of log file data, trace data, synthetics data, security data, event log data, audit data, or serverless shipper data (e.g. periodically collected metric data as log file data based on the collection interval or the metric data causing to generate alerts as security data or event log data based on the threshold for the metric; FIG. 3; “… The application metric metadata service also stores the metric details for each application, such as the default collection interval, the type of metric, default threshold for the metric, and alert configuration information … The alerting engine 322 generates alerts if a metric crosses a threshold for that metric …” – para. [0034]).
	Kandula does not explicitly teach, but Doshi teaches facilitating the configuration of the agents to provide an application programming interface (API) (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 3, Kandula does not explicitly teach, but Doshi teaches wherein the API provides a common schema to configure and manage the at least one software application service on the at least one edge node (e.g. the SOAP APIs providing common interface to configure and manage the remote agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “… web based agent services can discover any type of remote agent through a single management console, even through firewalls, proxy servers, and/or VPNs, etc. …” – para. [0030]; “… After remote agents are discovered by the management console, a user, such as a system administrator, may constantly view and change the configuration and status of remote agents …” – para. [0031]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration and management of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0031]).
In regard to claim 4, Kandula does not explicitly teach, but Doshi teaches wherein the common schema includes one or more of hostname (e.g. the Target host name displayed in FIG. 12), network address (e.g. the IP address kept in the agent discovery profile and could be displayed with host name in FIG. 12 – para. [0045]), and data shipper version (e.g. the product version kept in the agent metadata and could be displayed with host name in FIG. 12 – para. [0045]; FIG. 3; FIG. 12; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials ...” - para. [0045]; “... the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key ...” - para. [0047]; “... Hosts can either be specified by name or by address ... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration and management of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0031]).
In regard to claim 5, Kandula teaches wherein the at least one software application service includes at least one data shipper agent (e.g. the monitoring agents performing services of collecting metrics and sending metrics for analyzing; “… the AMEaaS can provide the core module of the monitoring agents when the monitoring agents are initially installed and registered with the AMEaaS … The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
Claims 6-7 and 10 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, and in further view of Dickey (U.S. Pub. No. US 2015/0293955 A1).
In regard to claim 6, Kandula teaches wherein the at least one data shipper agent is enrolled through a token exchange process (e.g. registering the monitoring agent with the AMEaaS by exchanging credentials and a token; FIG. 3; FIG. 4; “… Next, at block 422, the MALS 304 is registered with the AMEaaS 108 as a permanent or standard agent using the AMEaaS credentials. Next, at block 424, as a standard agent, the monitoring agent core 306 is downloaded, installed and configured at the VM 300 … the configuration process for the monitoring agent core includes registering the monitoring agent with the AMEaaS by passing the media access control (MAC) address, Internet Protocol (IP) address of the host (i.e., the VM 300) and getting a token from the AMEaaS, which will be used by the monitoring agent for further communications with the AMEaaS …” – para. [0040]); and …
	Kandula in view of Doshi do not explicitly teach, but Dickey teaches wherein one or more tags (e.g. a unique identifier for an event stream – para. [0091]) for the at least one data shipper agent (e.g. the remote capture agent – para. [0091]), each of the one or more tags being defined by one or more services (e.g. the type of the event stream generated by the remote capture agent – para. [0091]; Examiner notes that one or more services are interpreted as the various processes operated by the remote capture agent to generate different types of event streams based on the configuration information) provided by the at least one data shipper agent, the one or more tags linking the one or more services with the at least one data shipper agent (e.g. the configuration information correlating the unique event stream identifier with the type of the even stream that will be generated by the remote capture agent; FIG. 2; FIG. 9; “… remote capture agent 250 is adapted to receive configuration information from one or more configuration servers 120 over network 101. Remote capture agent 250 may be installed at a customer's premises on one or more of the customer's computing resources … remote capture agent 250 may be installed on a physical server and/or in a virtual computing environment ( e.g., virtual machine) that is distributed across one or more physical machines …” – para. [0065]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an event stream type that identifies the type of event data (e.g., clickstream events, HTTP transactions, business transactions, errors, alerts, classified transactions, etc.) to be included in the event stream …” – para. [0091]; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) or software application.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi and further in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Doshi and Dickey disclose the features applying data collection agents at end devices/VMs. Such incorporation would identify the data types to be collected for sending to other processing network elements and reduce the network traffic of data transmission (Dickey, para. [0028]).
In regard to claim 7, Kandula does not explicitly teach, but Doshi teaches wherein the API (e.g. the SOAP API passing the agent information for GUI to display as exemplified in FIG. 12 – para. [0049]) is configured to receive a specified list comprising the at least one data shipper agent (e.g. a list of discovered agents displayed in FIG. 12) along with parameters (e.g. the host name, IP addresses, proxy information and security credentials, etc. – para. [0045]) of the at least one data shipper agent comprising at least one of a data shipper agent name (e.g. the agent profile name exemplified in FIG. 12), a data shipper agent type, a name for the one or more tags, the data shipper version, an event rate, or a last configuration update time (FIG. 6 -12; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials, and/or a flag indicating whether the profile has been enabled ...” - para. [0045]; “... the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key ...” - para. [0047]; “... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 10, Kandula teaches a system (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]), comprising:
	software agents (e.g. monitoring agents – para. [0022]) on an edge node (e.g. a virtual machine – para. [0022], [0023]), wherein each of the software agents on the edge node are configured to collect search engine associated data (e.g. the collected metrics being used by a query service – para. [0034]) from the edge node and provide the same to a service provider system (e.g. the monitoring agent being configured to collect metrics of virtual machines and applications and provide metrics to the enterprises, the metrics being used by a query service; FIG. 1; “… Managing these monitoring agents is an additional effort for the enterprises as the monitoring agents need to be patched/upgraded and reconfigured based on applications that are running on the VMs …” – para. [0003]; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer” – para. [0023]; “… the AMEaaS can provide the core module of the monitoring agents when the monitoring agents are initially installed and registered with the AMEaaS … The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use.” – para. [0025]; “… The metric injection service 318 consumes the collected metrics in a specified format and stores the formatted metrics into a persistent storage. The query service 320 provides a mechanism to perform various query operations on the metric data using a user interface …” – para. [0034]); and 
	an agent central management server (e.g. AMEaaS – para. [0022]) being configured … that enables and manages configurations for the software agents on the edge node (FIG. 1; FIG. 3; FIG. 4; “… the system includes an Application Monitoring Ecosystem as a Service (AMEaaS) 108, which can communicate with the monitoring agents 102 via a network 110 …” – para. [0022]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]), wherein the API enable the system to : 
	23PA9696USenroll the software agents on the edge node (e.g. registering the monitoring agents with the AMEaaS by exchanging credentials and a token; FIG. 3; FIG. 4; “… Next, at block 422, the MALS 304 is registered with the AMEaaS 108 as a permanent or standard agent using the AMEaaS credentials. Next, at block 424, as a standard agent, the monitoring agent core 306 is downloaded, installed and configured at the VM 300 … the configuration process for the monitoring agent core includes registering the monitoring agent with the AMEaaS by passing the media access control (MAC) address, Internet Protocol (IP) address of the host (i.e., the VM 300) and getting a token from the AMEaaS, which will be used by the monitoring agent for further communications with the AMEaaS …” – para. [0040]);
	Kandula does not explicitly teach, but Doshi teaches facilitating the configuration of the agents to provide an application programmer interface (API) and communicating the configuration information with the agents through the API (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
	Kandula in view of Doshi do not explicitly teach, but Dickey teaches establish one or more tags (e.g. a unique identifier for an event stream – para. [0091]) for the software agents on the edge node (e.g. the remote capture agent – para. [0091]), each of the one or more tags representing one or more services (e.g. the type of the event stream generated by the remote capture agent – para. [0091]; Examiner notes that one or more services are interpreted as the various processes operated by the remote capture agent to generate different types of event streams based on the configuration information) assigned to the software agents on the edge node, configurations of the one or more services being modifiable (e.g. the configuration information correlating the unique event stream identifier with the type of the even stream that will be generated by the remote capture agent through a GUI; FIG. 2; FIG. 9; “… remote capture agent 250 is adapted to receive configuration information from one or more configuration servers 120 over network 101. Remote capture agent 250 may be installed at a customer's premises on one or more of the customer's computing resources … remote capture agent 250 may be installed on a physical server and/or in a virtual computing environment ( e.g., virtual machine) that is distributed across one or more physical machines …” – para. [0065]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an event stream type that identifies the type of event data (e.g., clickstream events, HTTP transactions, business transactions, errors, alerts, classified transactions, etc.) to be included in the event stream …” – para. [0091]; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) …; 
	receive configurations for at least one of the one or more services of the software agents (FIG. 9; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) …; and 
	automatically propagate the configurations to other ones of the software agents (“… The configuration server may obtain the information from the applications for propagation to the remote capture agents, and the remote capture agents may use the information to  configure or reconfigure the creation and processing of event data accordingly …” – para. [0035]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi and further in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Doshi and Dickey disclose the features applying data collection agents at end devices/VMs. Such incorporation would identify the data types to be collected for sending to other processing network elements and reduce the network traffic of data transmission (Dickey, para. [0028]).
In regard to claim 11, Kandula does not explicitly teach, but Doshi teaches wherein during enrollment, the API (e.g. discovering the agents on a GUI using the SOAP APIs – para. [0046] and [0049]) is configured to receive a hostname (e.g. the Target host name displayed in FIG. 12), network address (e.g. the IP address kept in the agent discovery profile and could be displayed with host name in FIG. 12 – para. [0045]), and software agent version (e.g. the product version kept in the agent metadata and could be displayed with host name in FIG. 12 – para. [0045]) for the software agents on the edge node (FIG. 3; FIG. 6 - FIG. 12 exemplify the steps of discovering an agent with a valid agent host and an agent port; “... The Discovery Service 311 is the main service that interacts with other services running on the manager 302 and can receive one or more targets for discovery. A target can be, for example, an agent, a MO, or a CMO ...” - para. [0043]; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials ...” - para. [0045]; “... The Discovery Wizard 312, and Discovery Monitor 313 are graphical user interfaces 205 that interact with Discovery Service 311 ...” - para. [0046]; “... the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key ...” - para. [0047]; “... Hosts can either be specified by name or by address ... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
In regard to claim 12, Kandula teaches wherein the software agents on the edge node include a data shipper agent (e.g. the monitoring agents performing services of collecting metrics and sending metrics for analyzing; “… the AMEaaS can provide the core module of the monitoring agents when the monitoring agents are initially installed and registered with the AMEaaS … The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 13, Kandula teaches a computer-implemented method for single agent management edge data flow software application services (“… A system and method for managing a monitoring agent in an operating system of a virtual computing instance …” – para. [0004]):
	receiving selection of at least one of at least one software application services (e.g. receiving user selection to configure a monitoring agent – para. [0036]) configured to collect search engine associated data and transmit from at least one edge node (e.g. the monitoring agent being configured to collect metrics of virtual machines and applications and send metrics to AMEaaS, the metrics being used by a query service; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer …” – para. [0023]; “… the AMEaaS can provide the core module of the monitoring agents when the monitoring agents are initially installed and registered with the AMEaaS … The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… The metric injection service 318 consumes the collected metrics in a specified format and stores the formatted metrics into a persistent storage. The query service 320 provides a mechanism to perform various query operations on the metric data using a user interface …” – para. [0034]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]) …, wherein the search engine associated data is one of log file data, trace data, synthetics data, security data, event log data, audit data, or serverless shipper data (e.g. periodically collected metric data as log file data based on the collection interval or the metric data causing to generate alerts as security data or event log data based on the threshold for the metric; FIG. 3; “… The application metric metadata service also stores the metric details for each application, such as the default collection interval, the type of metric, default threshold for the metric, and alert configuration information … The alerting engine 322 generates alerts if a metric crosses a threshold for that metric …” – para. [0034]);
	receive selection of at least one software agent (e.g. receiving user selection to configure a monitoring agent; Examiner notes that this claim limitation discloses similar process as the limitation “receiving selection of at least one of at least one software application services” in consideration of the instant specification and the claimed features; FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… The OS 302 includes a monitoring agent 102, which is comprised of a monitoring agent lifecycle service (MALS) 304 and a monitoring agent core 306 …” – para. [0030]; “… at block 406, an optional configuration screen is displayed by the installer on a user interface, which allows a user to configure the MALS 304 …” – para. [0036]);
	connecting with the at least one of the at least one software application services (e.g. registering the monitoring agent with the AMEaaS – para. [0040]) on the at least one edge node (e.g. a virtual machine – para. [0022], [0023]) over a network (FIG. 1; FIG. 3; FIG. 4; “… FIG. 1 shows a system 100 for deploying and managing monitoring agents (MAs) 102 in virtual computing instances (VCIs) 104 …” – para. [0022]; “… ‘virtual computing instance’ refers to any software processing entity that can run on a computer system, such as a software application, a software process, a virtual machine or a virtual container. A virtual machine is an emulation of a physical computer system in the form of a software computer ... A virtual machine may be comprised of a set of specification and configuration files and is backed by the physical resources of the physical host computer” – para. [0023]; “… Next, at block 422, the MALS 304 is registered with the AMEaaS 108 as a permanent or standard agent using the AMEaaS credentials. Next, at block 424, as a standard agent, the monitoring agent core 306 is downloaded, installed and configured at the VM 300 … the configuration process for the monitoring agent core includes registering the monitoring agent with the AMEaaS by passing the media access control (MAC) address, Internet Protocol (IP) address of the host (i.e., the VM 300) and getting a token from the AMEaaS, which will be used by the monitoring agent for further communications with the AMEaaS …” – para. [0040]); …
	Kandula does not explicitly teach, but Doshi teaches facilitating the configuration of the agents from an application programming interface (API) and communicating the configuration information with the agents through the API (e.g. using SOAP APIs to configure the agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “…J2EE manager 207 and agents 212 can communicate using SOAP through communication infrastructure 210 … Agents 212 can be configured through the management console 203 and users can configure the monitoring interval for each object …” – para. [0036], [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0029]).
	Kandula in view of Doshi do not explicitly teach, but Dickey teaches receiving configurations for the at least one of the at least one software application services (FIG. 9; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]) …;
	receiving the search engine associated data from the at least one of the at least one software application services (FIG. 4; “… Initially, one or more event streams are obtained from one or more remote capture agents on one or more networks (operation 402) …” – para. [0083]); and 
	store the search engine associated data in a file (FIG. 4; “… The transformation(s) may also be used to store the event data and/or transformed event data (operation 406). For example, the transformation(s) may be used to store the event data and/or transformed event data in a database and/or log file …” – para. [0086]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi and further in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Doshi and Dickey disclose the features applying data collection agents at end devices/VMs. Such incorporation would identify the data types to be collected for sending to other processing network elements and reduce the network traffic of data transmission (Dickey, para. [0028]).
In regard to claim 14, Kandula teaches wherein the at least one software application services includes at least one data shipper agent (e.g. the monitoring agents performing services of collecting metrics and sending metrics for analyzing; “… the AMEaaS can provide the core module of the monitoring agents when the monitoring agents are initially installed and registered with the AMEaaS … The AMEaaS also aggregates metrics collected by the monitoring agents so that the collected metrics can be analyzed and queried for use …” – para. [0025]).
In regard to claim 15, Kandula teaches wherein the connecting with the at least one software agent includes enrolling the at least one data shipper agent (e.g. registering the monitoring agent with the AMEaaS by exchanging credentials and a token; FIG. 3; FIG. 4; “… Next, at block 422, the MALS 304 is registered with the AMEaaS 108 as a permanent or standard agent using the AMEaaS credentials. Next, at block 424, as a standard agent, the monitoring agent core 306 is downloaded, installed and configured at the VM 300 … the configuration process for the monitoring agent core includes registering the monitoring agent with the AMEaaS by passing the media access control (MAC) address, Internet Protocol (IP) address of the host (i.e., the VM 300) and getting a token from the AMEaaS, which will be used by the monitoring agent for further communications with the AMEaaS …” – para. [0040]).
In regard to claim 16, Kandula in view of Doshi teach facilitating the configuration of the agents through the API. Kandula in view of Doshi do not explicitly teach, but Dickey teaches further including: receiving selections of one or more tags (e.g. a unique identifier for an event stream – para. [0091]) for one of the at least one data shipper agent (e.g. the remote capture agent – para. [0091]) …, each of the one or more tags representing one or more services (e.g. the type of the event stream generated by the remote capture agent – para. [0091]; Examiner notes that one or more services are interpreted as the various processes operated by the remote capture agent to generate different types of event streams based on the configuration information) assigned to the at least one data shipper agent (e.g. receiving the configuration information correlating the unique event stream identifier with the type of the even stream that will be generated by the remote capture agent through a GUI; FIG. 2; FIG. 9; “… remote capture agent 250 is adapted to receive configuration information from one or more configuration servers 120 over network 101. Remote capture agent 250 may be installed at a customer's premises on one or more of the customer's computing resources … remote capture agent 250 may be installed on a physical server and/or in a virtual computing environment ( e.g., virtual machine) that is distributed across one or more physical machines …” – para. [0065]; “… The configuration information may include a unique numeric or string identifier for each event stream to be generated by the remote capture agent. The configuration information may also include a description and/or a descriptive name of the event stream. The configuration information may further specify an event stream type that identifies the type of event data (e.g., clickstream events, HTTP transactions, business transactions, errors, alerts, classified transactions, etc.) to be included in the event stream …” – para. [0091]; “… FIG. 9 depicts an example screen shot of an embodiment of a configuration dialog 901 for obtaining configuration information for configuring the generation of event data from network data at one or more remote capture agents …” – para. [0139]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi and further in view of Dickey in order to incorporate a configuration method to identify the type of data that will be collected and pre-processed in remote capture agents as disclosed by Dickey. One of ordinary skilled in the art would have been motivated because the arts from Kandula, Doshi and Dickey disclose the features applying data collection agents at end devices/VMs. Such incorporation would identify the data types to be collected for sending to other processing network elements and reduce the network traffic of data transmission (Dickey, para. [0028]).
In regard to claim 17, Kandula does not explicitly teach, but Doshi teaches wherein the receiving selection for the at least one of the at least one software application services on the at least one edge node utilizes a common schema through the API (e.g. the SOAP APIs providing common interface to configure and manage the remote agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “… web based agent services can discover any type of remote agent through a single management console, even through firewalls, proxy servers, and/or VPNs, etc. …” – para. [0030]; “… After remote agents are discovered by the management console, a user, such as a system administrator, may constantly view and change the configuration and status of remote agents …” – para. [0031]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration and management of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0031]).
In regard to claim 18, Kandula does not explicitly teach, but Doshi teaches wherein the receiving configurations for at least one of the at least one software application services utilizes the common schema through the API (e.g. the SOAP APIs providing common interface to configure and manage the remote agents; FIG. 2; “… Since the agents and managers may be in a distributed environment … a Simple Object Access Protocol (SOAP) is utilized. SOAP is a stateless, one-way message exchange system which can also be utilized to perform request/response, request/multiple responses, etc. in a distributed environment …” – para. [0029]; “… web based agent services can discover any type of remote agent through a single management console, even through firewalls, proxy servers, and/or VPNs, etc. …” – para. [0030]; “… After remote agents are discovered by the management console, a user, such as a system administrator, may constantly view and change the configuration and status of remote agents …” – para. [0031]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration and management of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0031]).
In regard to claim 19, Kandula does not explicitly teach, but Doshi teaches further comprising collecting and displaying a hostname (e.g. the Target host name displayed in FIG. 12), network address (e.g. the IP address kept in the agent discovery profile and could be displayed with host name in FIG. 12 – para. [0045]), and data shipper version (e.g. the product version kept in the agent metadata and could be displayed with host name in FIG. 12 – para. [0045]) for the at least one data shipper agent (FIG. 3; FIG. 6 - FIG. 12 exemplify the steps of discovering an agent with a valid agent host and an agent port; “... The Discovery Service 311 is the main service that interacts with other services running on the manager 302 and can receive one or more targets for discovery. A target can be, for example, an agent, a MO, or a CMO ...” - para. [0043]; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials ...” - para. [0045]; “... The Discovery Wizard 312, and Discovery Monitor 313 are graphical user interfaces 205 that interact with Discovery Service 311 ...” - para. [0046]; “... the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key ...” - para. [0047]; “... Hosts can either be specified by name or by address ... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in order to incorporate an API to facilitate the configuration and management of agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because the arts from Kandula and Doshi disclose the features in the field of distributed computing networks. Such incorporation would help to manage agent configuration (Doshi, para. [0031]).
Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (U.S. Pub. No. US 2020/0233692 A1), in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, in view of Dickey (U.S. Pub. No. US 2015/0293955 A1), and in further view of Tomilson et al. (U.S. Patent No. US 8,615,794 B1), herein referred to as Tomilson.
In regard to claim 8, Kandula in view of Doshi and further in view of Dickey do not explicitly teach, but Tomilson teaches wherein the token exchange process (e.g. an access token issuing process - col. 6, ll. 22-35) comprises the central management server (e.g. the authorization server - col. 6, ll. 22-35) being further configured (FIG. 2; “... FIG. 2 is a message flow diagram illustrating a method 200 for approving a user of an application 114 on a device 110 and issuing the application 114 an access token to access application data in an access token issuing system 100 ...” - col. 6, ll. 22-35) to:
	provide a secret token (e.g. the authorization code - col. 8, ll. 33-37) to the at least one data shipper agent (e.g. the application 114; FIG. 2; “... Upon successful authentication of the user, the authorization module 140 can generate an authorization code associated with the access token ...” - col. 7, ll. 41-51; “... On detecting the application 114 that can handle that URL scheme, the operating system sends the signal or portion of the signal representing the URL with the authorization code to the application 114, at 224 ...” - col. 8, ll. 33-37);
	establish an object (e.g. the user authentication information - col. 7, ll. 23-30) for the at least one data shipper agent that is unverified and unable to access the API (e.g. the application 114 is not able to access to the server resources/APIs at this step; FIG. 2; “... The authorization module 140 receives the user approval (or authentication) signal from the browser 113 via the network 120 and authenticates the user, at 220. In some instances, the authorization module 140 can authenticate the user by matching the user authentication information to a specific entry in a user authentication database or a look-up table stored in the memory 132 of the authorization server 130 ...” - col. 7, ll. 23-30);
	receive the secret token (e.g. the authorization code - col. 8, ll. 42-49) from the at least one data shipper agent (e.g. the application; FIG. 2; “... At 228, the authorization module 140 can receive via the network 120, the signal representing the authorization code, the verification ID and the client ID from the application 114 ...” - col. 8, ll. 42-49);
	verify the secret token (e.g. verify the authorization code; FIG. 2; “... At 228, the authorization module 140 ... can assess the validity of and/or verify the attributes of the authorization code, the verification ID and the client ID ...” - col. 8, ll. 47-52); and
	allow the at least one data shipper agent to utilize the configuration API (e.g. grant access token to the application 114 so it can access to the server resources; FIG. 2; “... Upon generating the access token, the authorization module 140 can send the access token to the application 114 via the network, at 230 ...” - col. 9, ll. 36-38; “... The application 114 can send the access token to the resource module 156 directly via the network (i.e. not through the browser), at 232. Upon successfully receiving the access token, the resource module 156 can, at 234, send application data via the network 120 to the application 114 in a data package (e.g., a
JavaScript Object Notation (JSON) package) for use during execution of the application 114 on the device 110 ...” - col. 9, ll. 39-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in view of Dickey and further in view of Tomilson in order to incorporate an authorization server providing access token to authenticate a user session to access the server resources as disclosed by Tomilson. One of ordinary skilled in the art would have been motivated because the arts from Spittle and Tomilson disclose the features in the field of computer networking. Such incorporation would enhance the secured access of the server applications and resources from a user device, prevent malicious software to access the server illegally (Tomilson, col. 1, ll. 22 - 31) and provide secured access of data collection services.
In regard to claim 9, Kandula teaches further comprising a service provider system, the service provider system being configured to provide one or more service provider system services using the collected data of the at least one data shipper agent (e.g. use the collected data to support the provided services; FIG. 1; “… Currently, enterprises spend large amount of resources to provide 24x7 availability of their services running on clouds to end users by deploying various monitoring solutions, which require managing of monitoring agents …” – para. [0003]; “… The monitoring agent in each VM monitors and collects various metrics from that VM, including system metrics and application metrics …” – para. [0027]).
In regard to claim 20, Kandula in view of Doshi and further in view of Dickey do not explicitly teach, but Tomilson teaches further comprising: providing a secret token (e.g. the authorization code - col. 8, ll. 33-37) to the at least one data shipper agent (e.g. the application 114; FIG. 2; “... Upon successful authentication of the user, the authorization module 140 can generate an authorization code associated with the access token ...” - col. 7, ll. 41-51; “... On detecting the application 114 that can handle that URL scheme, the operating system sends the signal or portion of the signal representing the URL with the authorization code to the application 114, at 224 ...” - col. 8, ll. 33-37);
	establishing an object (e.g. the user authentication information - col. 7, ll. 23-30) for each of the at least one data shipper agent that is unverified and unable to access the API (e.g. the application 114 is not able to access to the server resources/APIs at this step; FIG. 2; “... The authorization module 140 receives the user approval (or authentication) signal from the browser 113 via the network 120 and authenticates the user, at 220. In some instances, the authorization module 140 can authenticate the user by matching the user authentication information to a specific entry in a user authentication database or a look-up table stored in the memory 132 of the authorization server 130 ...” - col. 7, ll. 23-30);
	receiving the secret token (e.g. the authorization code – col. 8, ll. 42-49) from the at least one data shipper agent (e.g. the application; FIG. 2; “... At 228, the authorization module 140 can receive via the network 120, the signal representing the authorization code, the verification ID and the client ID from the application 114 ...” - col. 8, ll. 42-49);
	verifying the secret token (e.g. verify the authorization code; FIG. 2; “... At 228, the authorization module 140 ... can assess the validity of and/or verify the attributes of the authorization code, the verification ID and the client ID ...” - col. 8, ll. 47-52); and
	allowing the at least one data shipper agent to utilize the configuration API based on the verification (e.g. grant access token to the application 114 so it can access to the server resources; FIG. 2; “... Upon generating the access token, the authorization module 140 can send the access token to the application 114 via the network, at 230 ...” - col. 9, ll. 36-38; “... The application 114 can send the access token to the resource module 156 directly via the network (i.e. not through the browser), at 232. Upon successfully receiving the access token, the resource module 156 can, at 234, send application data via the network 120 to the application 114 in a data package (e.g., a JavaScript Object Notation (JSON) package) for use during execution of the application 114 on the device 110 ...” - col. 9, ll. 39-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kandula in view of Doshi in view of Dickey and further in view of Tomilson in order to incorporate an authorization server providing access token to authenticate a user session to access the server resources as disclosed by Tomilson. One of ordinary skilled in the art would have been motivated because the arts from Spittle and Tomilson disclose the features in the field of computer networking. Such incorporation would enhance the secured access of the server applications and resources from a user device, prevent malicious software to access the server illegally (Tomilson, col. 1, ll. 22 - 31) and provide secured access of data collection services.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramanian et al., US 2017/0093640 A1. This reference discloses that a network based discovery system and service obtains client resource configurations from discovery agents (Subramanian, Abstract).
Gilder et al., US 2010/0179940 A1. This reference discloses one or more central servers communicating with a plurality of remote data collection agents (Gilder, Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                 
                                                                                                                                                                                       /JONATHAN A BUI/Primary Examiner, Art Unit 2448